                 Case 2:19-cr-00153-TLN Document 16 Filed 05/15/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00153-TLN
                                                                  2:19-CR-00154-TLN
12                                 Plaintiff,
                                                         STIPULATION TO CONTINUE DISPOSITION
13                           v.                          HEARING; FINDINGS AND ORDER
14   BRENT C. LETT,                                      DATE: May 21, 2019
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       This matter was previously before this Court on March 5, 2020 for an admit/deny hearing

21 regarding a Petition for Violation of Supervised Release filed with this Court on January 7, 2020. See

22 Dkt. Nos. 10, 11.

23          2.       At that admit/deny hearing, defendant admitted each of the three charges alleged in the

24 Petition for Violation of Supervised Release, and this matter was set for a disposition hearing regarding

25 defendant’s admitted violations. See id. By that same previous order, and without objection from the

26 government, this Court ordered that the defendant be released from custody, pending disposition of this

27 matter. See id.

28          3.       Defendant’s probation officer has informed the parties that the defendant has continued to


      STIPULATION CONTINUING DISPOSITION HEARING         1
                  Case 2:19-cr-00153-TLN Document 16 Filed 05/15/20 Page 2 of 2


 1 perform well on supervised release pending his disposition hearing. The probation officer reports that

 2 the defendant has a full-time job and a stable residence, and that he is checking in with her once per

 3 week. As a result, the probation officer has no objection to a continued disposition hearing in this

 4 matter.

 5           4.      In accordance with the Court’s General Order No. 617, which authorizes the continuance

 6 of all criminal matters in this District to dates after June 1, 2020, the parties now stipulate and agree to

 7 continue the disposition hearing previously set in this case until July 23, 2020, at 9:30 a.m.

 8           IT IS SO STIPULATED.

 9
     Dated: May 14, 2020                                      MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ AARON D. PENNEKAMP
12                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
13

14
     Dated: May 14, 2020                                      /s/ DONALD P. DORFMAN
15                                                            DONALD P. DORFMAN
16                                                            Counsel for Defendant
                                                              BRENT C. LETT
17

18

19
                                            FINDINGS AND ORDER
20
             IT IS SO FOUND AND ORDERED this 14th day of May, 2020.
21

22

23

24                                                                   Troy L. Nunley
                                                                     United States District Judge
25

26

27

28

      STIPULATION CONTINUING DISPOSITION HEARING          2
